Judgment affirmed, with $50 costs and disbursements to the respondents. Concur—Stevens, J. P., Steuer, McGivern and Rabin, JJ.; Tilzer, J., dissents in the following memorandum: I dissent and vote to reverse and dismiss the complaint. The plaintiffs, the surviving sister and brother of Robert Adler, whose estate they sue, failed to sustain their burden of proving that they were equal stockholders with the deceased in 369 DeKalb Realty Company, Inc. The mainstream finding of fact upon which the judgment is based, the inference of ownership drawn from “maternal intent,” is wholly unsupported by the record.